Title: From James Madison to John Mitchell Mason, 5 February 1810
From: Madison, James
To: Mason, John Mitchell


SirWashington Feby. 5. 1810
I have recd. your letter of the 29th. January. The Form of a Constn. delineated by Genl. Hamilton, & put by him into my hands, being among my papers in Virga. a copy of it cannot be furnished till I shall have made a trip thither. I shall then not fail to make good my promise. The general mass of manuscript materials which I possess relative to the Convention, being under the circumstances intimated to you, I must yield to the restraint they impose; notwithstanding my confidence in your capacities to do justice to them, & the additional motive to comply with your wishes which I might find in the delicacy wth. which they are manifested. Of the various printed Materials, which are connected with your object, I recollect none, that are not probably already known to you, or that do not lie within the sphere of your obvious researches. Should any not within this description occur to me, I shall take a pleasure in referring you to them. Accept my respects.
J. M
